The Court reversed the decree of the orphans courts and decreed that the appellant, as executrix of M. Evers-field, be allowed for her commission five per ceut. on the amount of the inventories returned by her as executrix as aforesaid, excluding what may have been lost or may have perished; and that the orphans court decree in the premises in conformity to this decree. — Decreed also, that the ap-pellees pay to the appellapt her costs incurred in the court below, and in this court,
UECREE REVERSES,